NORTHCUTT, Judge,
Specially concurring.
I concur in my colleagues’ majority opinion with one reservation. In J.P. v. State, 832 So.2d 110 (Fla. 2d DCA 2002), on which today’s ruling is based, I wrote a concurring opinion stressing that in my view it is an open question whether the city’s interest in protecting children’s welfare can ever justify a blanket prohibition against them leaving their homes during specified hours. Thus, as I did in that case; I agree that this ordinance is unconstitutional for at least the reasons described in the J.P. majority opinion.